NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1




                    United States Court of Appeals
                                              For the Seventh Circuit
                                              Chicago, Illinois  60604

                                                    March 25, 2008

                                                       Before

                                       FRANK H. EASTERBROOK, Chief Judge 

                                       TERENCE T. EVANS, Circuit Judge

                                       ANN CLAIRE WILLIAMS, Circuit Judge



No. 04‐3478

UNITED STATES OF AMERICA,                                          Appeal from the United States District
                              Plaintiff‐Appellee,                  Court for the Northern District of Illinois,
                                                                   Eastern Division.
                              v.
                                                              No. 01 CR 326
RICHARD S. CONNORS,
            Defendant‐Appellant.                              Ronald A. Guzman, Judge.



                                                         O R D E R

         This case, unfortunately, fell through the cracks, but this order, finally, closes it.

       On March 21, 2006, we issued an opinion affirming the conviction of Richard
Connors.  United States v. Connors, 441 F.3d 527 (7th Cir. 2006).  But we also ordered a
limited remand pursuant to United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so
the district court could tell us if the sentence Connors received would be different in
light of United States v. Booker, 543 U.S. 220 (2005).  On February 20, 2007, the district
No. 04-3478                                                                         2



court responded to our order and concluded that it would have imposed the same
sentence had it known that the sentencing guidelines were advisory, rather than
mandatory.  On February 27, 2007, we invited the parties, if they wished, to respond to
the district court’s order.  Mr. Connors responded with a “Statement of Position” on
March 6, 2007.  The government did not respond, and we didn’t act promptly on the
matter.  But today we act on the matter, albeit not very promptly.

      Having considered the matter, we conclude that Mr. Connors received a
reasonable sentence.  Accordingly, the sentence imposed by the district court is
AFFIRMED.